         Case 2:15-cv-00478-SPL Document 111 Filed 07/16/20 Page 1 of 8




 1 Jon M. Sands
 2
     Federal Public Defender
     District of Arizona
 3   Lindsey Layer (VA Bar No. 79151)
     Amanda C. Bass (AL Bar No. 1008H16R)
 4
     850 West Adams Street, Suite 201
 5   Phoenix, Arizona 85007
     Lindsey_Layer@fd.org
 6
     Amanda_Bass@fd.org
 7   602.382.2816 telephone
     602.889.3960 facsimile
 8
 9                    IN THE UNITED STATES DISTRICT COURT
10
                          FOR THE DISTRICT OF ARIZONA

11       Derek Don Chappell,                      15-CV-00478-PHX-SPL
12                         Petitioner,
               vs.                                DEATH-PENALTY CASE
13
14       David Shinn, Director, 1                 Motion to Stay Ruling on Claim Nine
         Arizona Department of Corrections        in Federal Habeas Proceedings, or
15
         Rehabilitation and Reentry et al.,       Alternatively, to Stay the Proceedings
16                          Respondents.
17
18           Petitioner Derek Don Chappell, through counsel, hereby moves the Court to
19 stay the determination of Claim Nine of this federal habeas petition, or alternatively
20 to stay his federal habeas proceedings, pending the Arizona Supreme Court’s
21 decision in State v. Cruz, No. CR-17-0567-PC (argued June 2, 2020). In Claim Nine
22 of his federal habeas petition, Mr. Chappell alleges that the state court violated
23 Simmons v. South Carolina, 512 U.S. 154 (1994), when it refused to instruct his
24 jury that he would be parole ineligible under Arizona law if not sentenced to death.
25 As explained below, a decision by the Arizona Supreme Court favorable to Mr.
26
     1
27    David Shinn, Director of the Arizona Department of Corrections, Rehabilitation
     & Reentry, is substituted for his predecessor, Charles L. Ryan. Fed. R. Civ. P. 25(d).
28
       Case 2:15-cv-00478-SPL Document 111 Filed 07/16/20 Page 2 of 8



 1   Cruz will allow Mr. Chappell to obtain de novo state court review of his Simmons
 2   claim. Under these circumstances a stay is appropriate.
 3         I.     Introduction
 4         The Court has pending before it Mr. Chappell’s Claim Nine, which alleges
 5   that the state court violated Simmons when it refused to instruct his jury that he
 6   would be parole ineligible under Arizona law if not sentenced to death. (ECF No.
 7   25 at 147–50.) Under Simmons, when a defendant’s future dangerousness is at issue,
 8   the Due Process Clause entitles the defendant to inform the jury of his parole
 9   ineligibility. 512 U.S. at 171. In Mr. Chappell’s case, the Arizona Supreme Court
10   distinguished Simmons, holding the decision did not apply because Mr. Chappell
11   was not ineligible for parole, and affirmed the trial court’s decision to withhold
12   evidence of Mr. Chappell’s parole ineligibility from the jury. State v. Chappell, 236
13   P.3d 1176, 1187 (Ariz. 2010).
14         Subsequently, in Lynch v. Arizona, 136 S. Ct. 1818 (2016) (per curiam), the
15   United States Supreme Court corrected the Arizona Supreme Court’s
16   misapplication of Simmons. Although the Arizona Supreme Court had repeatedly
17   held, as it did in Mr. Chappell’s case, that Arizona’s capital sentencing proceedings
18   were exempt from the due process protections set forth in Simmons, the Arizona
19   Supreme Court has since recognized that Lynch overruled its previously binding
20   precedents. See State v. Escalante-Orozco, 386 P.3d 798, 828–30 (Ariz. 2017)
21   (vacating death sentence and remanding for new sentencing in light of Lynch, after
22   recognizing that it had “repeatedly” misapplied the constitutional rule in Simmons).
23         Presently, this Court is tasked with determining whether the state court’s
24   decision denying Mr. Chappell a parole ineligibility instruction constituted an
25   unreasonable application of Simmons under 28 U.S.C. § 2254(d)(1). (See ECF No.
26   25 at 147–50; ECF No. 87 at 89–93.) Respondents have urged that even in light of
27   Lynch, the state court decision does not run afoul of § 2254(d). (See ECF No. 33 at
28   169 (arguing that the court’s ruling involved a question of Arizona law and that



                                               2
         Case 2:15-cv-00478-SPL Document 111 Filed 07/16/20 Page 3 of 8



 1   “this Court has no jurisdiction to question the Arizona court’s interpretation of
 2   Arizona law”).) However, as explained below, depending on the outcome of the
 3   Cruz case, this Court may not need to reach the § 2254(d) question, or the ultimate
 4   merits of Claim Nine of Mr. Chappell’s habeas petition.
 5          On March 31, 2020, the Arizona Supreme Court granted review in the case
 6   of State v. Cruz, on the issues of whether Lynch resulted in a significant change in
 7   Arizona law within the meaning of Rule 32.1(g) of the Arizona Rules of Criminal
 8   Procedure, and if it does, whether Lynch must be applied retroactively to petitioners
 9   seeking relief on collateral review. Order, State v. Cruz, No. CR-17-0567-PC (April
10   1, 2020) (Attached hereto as Exhibit 1).
11          Should Mr. Cruz prevail in his case, petitioners like Mr. Chappell will be able
12   to obtain de novo review of their Simmons/Lynch claims in Rule 32.1(g)
13   proceedings in state court. 2 It would serve the interests of comity, emphasized in
14   the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), to allow
15   state court review to proceed prior to any adjudication of Mr. Chappell’s federal
16   habeas petition. And ultimately, should Mr. Chappell obtain relief on his
17   Simmons/Lynch claim under Rule 32.1(g), Claim Nine of his habeas petition and
18   his remaining habeas claims seeking sentencing relief would become moot.
19          Therefore, for the reasons explained below, this Court should stay any
20   determination of Claim Nine, or alternately exercise discretion to stay these
21   proceedings, pending the Arizona Supreme Court’s decision in Cruz. Should Mr.
22   Cruz prevail, the stay should remain in effect so Mr. Chappell can pursue de novo
23   consideration of his Simmons/Lynch claim in state court collateral review
24
25   2
    Mr. Chappell’s federal constitutional claim, plead in his petition as Claim Nine,
26 will remain intact for adjudication by this Court, should the Arizona Supreme Court
27 decide in Cruz that Lynch did not result in a significant change in Arizona law for
   purposes of Rule 32.1(g).
28



                                                3
         Case 2:15-cv-00478-SPL Document 111 Filed 07/16/20 Page 4 of 8



 1   proceedings, on a schedule established by this Court. 3
 2           II.    This Court has discretion to grant the requested stay.
 3           This Court retains the discretion to stay federal proceedings, even in cases
 4   governed by the AEDPA. Rhines v. Weber, 544 U.S. 269, 276 (2005). The “power
 5   to stay proceedings is incidental to the power inherent in every court to control the
 6   disposition of the causes on its docket with economy of time and effort for itself,
 7   for counsel, and for litigants.” Air Line Pilots Ass’n v. Miller, 523 U.S. 866, 880 n.6
 8   (1998) (quoting Landis v. North American Co., 299 U.S. 248, 254–55 (1936)). 4 See
 9   also 28 U.S.C. § 1651(a) (“The Supreme Court and all courts established by Act of
10   Congress may issue all writs necessary or appropriate in aid of their respective
11   jurisdictions and agreeable to the usages and principles of law.”).
12           The Supreme Court and other federal courts have recognized there are
13   grounds to stay federal habeas proceedings, even in cases governed by the AEDPA,
14   for reasons outside the Rhines context. For example, in Ryan v. Gonzales, the
15   Supreme Court acknowledged that district courts retain the discretion to stay
16
17   3
       Prior to the Arizona Supreme Court granting the petition for review in Cruz,
18   Arizona trial courts had ruled that Lynch did not constitute a significant change in
     Arizona law under Rule 32.1(g). Order, State v. Cruz, No. CR20031740 (Pima Cty.
19
     Super. Ct. Aug. 24, 2017); Order, State v. Garza, No. CR 1999-017624 (Maricopa
20   Cty. Super. Ct. Mar. 15, 2018); Order, State v. Newell, No. CR2001-009124
21   (Maricopa Cty. Super. Ct. June 20, 2018); State v. Boggs, No. CR 2002-009759
     (Maricopa Cty. Super. Ct. Nov. 5, 2018). Only the Arizona Supreme Court’s
22   decision in Cruz will determine whether Mr. Chappell has an available state court
23   process through which to seek de novo review of his Simmons/Lynch claim under
     Rule 32.1(g). Thus, at the present time, at least until the Arizona Supreme Court
24   settles the issue, it would be futile for Mr. Chappell to seek state trial court review
25   of his Simmons/Lynch claim under Rule 32.1(g). It is unrealistic to expect that any
     Arizona trial court would rule on the issue before a decision from the state’s highest
26
     court in Cruz.
27
     4
         Landis, quoted above, was cited with approval in Rhines. 544 U.S. at 276.
28



                                                4
       Case 2:15-cv-00478-SPL Document 111 Filed 07/16/20 Page 5 of 8



 1   proceedings and recognized that, in certain circumstances, a finite stay may be
 2   appropriate to allow a petitioner to regain competency and assist in his habeas
 3   proceedings. 568 U.S. 57, 74, 76–77 (2013). Courts have also stayed proceedings
 4   to await relevant court decisions, especially where, as would be the case here, a stay
 5   is entered pending the outcome of another case that may directly impact the pending
 6   federal proceeding. See, e.g., Harris v. Allen, 683 F. Supp. 2d 1284, 1286 (M.D.
 7   Ala. 2010) (holding habeas proceedings in abeyance pending resolution of state
 8   court proceedings); United States v. Taylor, No. CR 07-01231-PHX-DGC, 2016
 9   WL 8135346, at *4 (D. Ariz. Nov. 4, 2016), report and recommendation adopted,
10   No. CR07-1231-PHX-DGC, 2017 WL 394520 (D. Ariz. Jan. 30, 2017) (granting a
11   limited stay pending the Supreme Court’s decision in Beckles v. United States, 137
12   S. Ct. 886 (2017)); Hatch v. United States, No. CR 02-1016-PHX-JJT, 2016 WL
13   6155363, at *3 (D. Ariz. Sept. 30, 2016), report and recommendation adopted in
14   part, No. CR 02-01016-PHX-JJT, 2016 WL 6143047 (D. Ariz. Oct. 21, 2016)
15   (granting a stay pending the outcome in Beckles and noting, “Considerations of
16   judicial economy and the public interest weigh in favor of a limited stay of these
17   proceedings”).
18         The AEDPA is designed “to further the principles of comity, finality, and
19   federalism” Miller-El v. Cockrell, 537 U.S. 322, 337 (2003) (quoting Duncan v.
20   Walker, 533 U.S. 167, 178 (2001)), as well as to promote the goals of “judicial
21   efficiency and conservation of judicial resources,” Day v. McDonough, 547 U.S.
22   198, 205 (2006) (quoting Acosta v. Artuz, 221 F.3d 117, 123 (2d Cir. 2000)).
23   Because Mr. Chappell’s requested stay would achieve these goals, the stay should
24   be granted.
25         III.    A stay would promote judicial economy and comity.
26         There are two components to the stay request. Initially, the request for a stay
27   would only apply until the Arizona Supreme Court decides the Cruz case. Should
28   Mr. Cruz not prevail, i.e., should the court decide that Lynch does not apply



                                                5
       Case 2:15-cv-00478-SPL Document 111 Filed 07/16/20 Page 6 of 8



 1   retroactively in state court collateral review proceedings under Rule 32.1(g), then
 2   the stay would be vacated. On the other hand, should the Arizona Supreme Court
 3   decide that Lynch must be applied retroactively on collateral review, then the
 4   grounds for the stay will persist. Under the latter circumstances, Mr. Chappell will
 5   be able to resort to state collateral review proceedings, under a timeline established
 6   by this Court, in order to obtain de novo review of his Simmons/Lynch claim.
 7         Both comity and judicial economy dictate that this Court hold its review of
 8   Claim Nine in abeyance pending the state court decision. For example, until Cruz
 9   is decided there is no need for this Court to expend judicial resources conducting
10   § 2254(d) review of Claim Nine in its current posture when Mr. Chappell might
11   obtain de novo review of that same claim in state court. And assuming Cruz is
12   decided favorably to Mr. Chappell, continuation of § 2254(d) review would not
13   promote judicial economy since, if Mr. Chappell prevails in state court on his
14   Simmons/Lynch claim, that would render these proceedings moot as to Claim Nine
15   and his remaining sentencing claims. Even if Mr. Chappell did not prevail in
16   renewed state court proceedings, this Court would still need to consider the
17   Simmons/Lynch claim anew, in light of the subsequent state court decision. What is
18   more, allowing these state court proceedings to ensue would promote comity by
19   permitting state court review of Mr. Chappell’s Simmons/Lynch claim in the first
20   instance. See O’Sullivan v. Boerckel, 526 U.S. 838, 842 (1999) (“[T]he state
21   prisoner must give the state courts an opportunity to act on his claims before he
22   presents those claims to a federal court in a habeas petition.”).
23         This Court has the authority to stay a limited aspect of the case before it; here
24   just Claim Nine. See Order at 11-12, Kell v. Benzon, No. 2:07-cv-00359-CW (D.
25   Utah Nov. 16, 2017), ECF No. 258 (granting “a limited stay and abeyance only with
26   respect to Claim 3(F) of [the] Amended Petition” (emphasis in original)); JPMCC
27   2007-CIBC 19 E. Greenway, LLC v. Bataa/Kierland, LLC, No. 2:11-bk-05850-
28   RJH, 2013 WL 210845, at *6 (D. Ariz. Jan. 18, 2013) (limiting a stay to just one



                                                6
       Case 2:15-cv-00478-SPL Document 111 Filed 07/16/20 Page 7 of 8



 1   aspect of an Order). On the other hand, this Court may elect to stay the entire
 2   proceeding as such a stay would also serve judicial economy and comity.
 3                                      Conclusion
 4         Mr. Chappell respectfully requests that the Court grant his motion to stay,
 5   pending the Arizona Supreme Court’s decision in Cruz. Should the decision hold
 6   that Lynch is a significant change in the law under Rule 32.1(g) of Arizona’s Rules
 7   of Criminal Procedure and applies retroactively in state court collateral review
 8   proceedings, Mr. Chappell requests that the Court continue the stay pending the
 9   institution and resolution of state court proceedings on a schedule established by
10 this Court.
11       Respectfully submitted this 16th day of July, 2020.
12
13
                                                  Jon M. Sands
14
                                                  Federal Public Defender
15                                                District of Arizona
16
                                                  s/ Lindsey Layer
17                                                Counsel for Petitioner
18
19
20
21
22
23
24
25
26
27
28



                                              7
       Case 2:15-cv-00478-SPL Document 111 Filed 07/16/20 Page 8 of 8



 1                                Certificate of Service
 2         I hereby certify that on July 16, 2020, I electronically filed the foregoing
 3   Motion to Stay Ruling on Claim Nine or, Alternatively, Federal Habeas
 4   Proceedings with the Clerk’s Office by using the CM/ECF system. I certify that all
 5   participants in the case are registered CM/ECF users and that service will be
 6   accomplished by the CM/ECF system.
 7
   s/ Daniel Juarez
 8 Assistant Paralegal
 9 Capital Habeas Unit
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                              8
